HvirAN, C. J.
Plaintiffs instituted suit against Artemeze Esnard, and her husband Thompson W. Bird, and also the Sheriff T. J. Bird, claiming in their petition a privilege on certain property seized by the sheriff under executions issued on a judgment of separation of property of the said wife from her husband.
They also obtained a writ of injunction prohibiting the sale of the property.
No judgment by default was taken. The husband made no appearance, but the wife filed her answer without authority from him or the court.
Judgment was rendered by the Judge, which was partly in favor and *282partly against plaintiffs, and from which they have appealed.
They have suggested that the judgment should be reversed, because the wife was not authorized to appear in court.
No issue .was joined by her unauthorized answer, and the judgment must be reversed. 19 An. 148.
It is ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed that the case be remanded to the said court to be proceeded with according to law.